Cobb, J.
The answer of the respondent is a complete defense to the cause of action as set out in the relation. Whatever legal or equitable rights the relator may have as against *149Buffalo county, of which we express no opinion, it is very clear that the respondent is not in default. The respondent being merely a ministerial officer, is charged with no knowledge but that to be derived from an inspection of the warrants themselves. , Such inspection conveys no information as to the consideration for which they were issued. They bear date the 25th June, 1880, and call for the payment of five hundred dollars each out of the bridge fund. By turning to the back it is seen that they were presented to the then county treasurer, and not paid for the want of funds, on the 21st day of August, 1880, and registered for payment the same day. The word interest is not found either on the back or face of the warrants. Clearly it is the duty of the county treasurer, upon the coming into the treasury of money sufficient and the re-presentation of the said warrants, to pay the same together with interest according to terms of the law in force at the time. No question as to the power of the legislature to reduce the rate of interest on county warrants after their issue can possibly arise in this case, because there has been no such act passed since the issuance of these warrants. It cannot be that it is the duty of the county treasurer to study the history of every warrant that is presented for payment, and acquaint himself with the consideration upon which it was issued, or that it is the duty of the courts to punish him by mandamus for a mistake or error of judgment as to the legal relations existing between the claimant and the county. The warrant itself is the treasurer’s authority for paying out the money and it only will be accepted as his voucher by the auditing board. Can this court compel him to disburse money upon a disputed interpretation of a record which has not been and cannot be legally brought before him, and which in no event would the auditing board accept as a voucher? We think not. The writ must therefore be denied.
Writ denied.
The other judges concur.